ORDER
On receipt and consideration of briefs and records in the above-styled case wherein petitioner, Falcon Coal Company, Inc., seeks a review of a settlement agreement between the Board and the United Mine Workers Union under which the Board had vacated its decision and direction of election and granted the withdrawal of the election petition in this case, with prejudice to the filing of a new petition for a period of six months; and
Finding from our review of the entire record that the Board’s dismissal of the *571election petition referred to above represented a determination in effect, if not in so much language, that the membership cards upon which the election petition had been based had been solicited in violation of the doctrine of National Labor Relations Board v. Savair Manufacturing Co., 414 U.S. 270, 94 S.Ct. 495, 38 L.Ed.2d 495 (1973), and that no litigable issue remains in relation to this dispute.
The instant petition for review is dismissed on grounds of mootness.